DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-4 and 8-21) in the reply filed on 10/8/2021 is acknowledged.
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/8/2021.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 7 recites “the displacements” but this should be corrected to read as --displacements--.
Claim 1, line 10 recites “the elasticity parameters” but this should be corrected to read as --elasticity parameters--.
Claim 1, line 10 recites “the regions between at least two of” but this should be corrected to read as --regions between at least two--.

Claim 1, line 16 recites “the said at least one pixel”. If Applicant wishes to refer to an element already recited in the claim(s), only one definite article should be used.
Claim 1, line 16 recites “a modified appearance” but this should be corrected to read as --the modified appearance--.
Claim 16, line 7 recites “the displacements” but this should be corrected to read as --displacements--.
Claim 16, line 10 recites “the elasticity parameters” but this should be corrected to read as --elasticity parameters--.
Claim 16, line 10 recites “the regions between at least two of” but this should be corrected to read as --regions between at least two--.
Claim 16 recites “the said tracking focal points” in each of lines 11 and 12. If Applicant wishes to refer to an element already recited in the claim(s), only one definite article should be used.
Claim 16, line 18 recites “the said at least one pixel”. If Applicant wishes to refer to an element already recited in the claim(s), only one definite article should be used.
Claim 16, line 18 recites “a modified appearance” but this should be corrected to read as --the modified appearance--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the recitations of “the said [sic] tracking focal points at the same depth” (line 11)/“the said [sic] tracking focal points” (line 12) refer to the “tracking focal points at different depths positions along […]” (lines 7-9) or otherwise refer to different/additional tracking focal points.
On the one hand, the combination of the following points seems to suggest the former (i.e., that the limitation in question refers to the tracking focal points recited in lines 7-9):
use of definite articles (“the said [sic] tracking focal points”, emphasis added) in the limitation in question;
the fact that the “tracking focal points at different depths positions along […]” (lines 7-9) are the only tracking focal points ever recited prior to the limitation in question.

the tracking focal points recited in lines 7-9 are recited as being at different depths;
the tracking focal points reciting in lines 11 and 12 are recited as being at the same depth.

In accordance with compact prosecution practice (see MPEP 2173.06) the limitation “tracking focal points at different depths positions along […]” (lines 7-9) is not being construed for purposes of applying prior art as necessarily meaning that all tracking focal points are at different depths. For example, the tracking focal points (which are at different depths) of a first tracking line of the laterally staggered tracking lines can be at the same respective depths as that of the tracking focal points of another of tracking line of the laterally staggered tracking lines. Further, limitation of “the said [sic] tracking focal points at the same depth” (line 11)/“the said [sic] tracking focal points” (line 12) is being construed for purposes of applying prior art as referring to a subset of all the tracking focal points, wherein the subset is defined as a group tracking focal points, from different tracking lines of the laterally staggered tracking lines, that are at the same depth.

Further regarding claim 1, there is insufficient antecedent basis for the term “the displacements of [sic] caused by the shear wave at the said [sic] tracking focal points” in line 12. It is unclear whether this refers to the “displacements” that are measured in step d), or otherwise refers to some other displacements.
“the”) seems to suggest the former interpretation; however, the “displacements” that are measured in step d) are not characterized as necessarily being caused by the shear wave at the tracking focal points, which seems to suggest (at least the possibility of) the latter interpretation.
In accordance with compact prosecution practice (see MPEP 2173.06), the limitation in question is being construed for purposes of applying art as the logical disjunction (i.e., logical “OR”) of the former and latter interpretations.

Further regarding claim 1, there is insufficient antecedent basis for the term “the corresponding pixel of the B-mode image” in last line of the claim. It is unclear whether this refers to the at least one pixel itself (e.g., prior to being modified) or otherwise refers to another pixel that corresponds to the (modified) at least one pixel.
In accordance with compact prosecution practice (see MPEP 2173.06), step “g)” is being construed for the purposes of applying prior art as meaning that the B-mode image (which includes the at least one pixel modified as recited in step “f)”) is displayed.

Further regarding claim 1, step “a)” recites “acquiring B-mode ultrasound images of a target region in a body under examination” (i.e., plural B-mode images). Thereafter, the claim recites several recitations of “said B-mode image”/“the B-mode image” (i.e., singular B-mode image). It is noted that the specification recites “The use of the terms "a" and "an" and "the" and similar referents in the context of describing the disclosed embodiments (especially in the context of the following claims) are to be construed to cover both the singular and the plural, unless otherwise indicated herein or clearly contradicted by context” (page 64, lines 19-24 of the Specification as filed; ¶ [0242] of the pre-grant publication).
It is unclear whether the several recitations of “said B-mode image”/“the B-mode image” are meant to refer to:
(all of) the B-mode ultrasound images recited in step “a)”,
a subset thereof (e.g., one or plural --but not all-- of the B-mode ultrasound images recited in step “a)”, or
some other B-mode image (i.e., not any of the B-mode ultrasound images recited in step “a)”.
In accordance with compact prosecution practice (see MPEP 2173.06), the several recitations of “said B-mode image”/“the B-mode image” are being construed for purposes of applying prior art as referring to one or more B-mode image(s) of the B-mode ultrasound images recited in step “a)”.

Further regarding claim 1, there is insufficient antecedent basis for the term “the grey-scale B-mode image” recited in line 14. It is unclear whether this refers to “said B-mode image”/“the B-mode image” or some other grey-scale B-mode image such as another image of the B-mode ultrasound images recited in step “a)”, or some other unrecited image. Additionally it is unclear what is meant by “modifying the appearance of at least one pixel of the B-mode image inside the said regions relatively to the grey-scale B-mode image as a function of […]” (emphasis added).
In accordance with compact prosecution practice (see MPEP 2173.06), the “grey-scale B-mode image” is being construed for the purposes of applying prior art as referring to “said B-mode image”/“the B-mode image” construed as discussed above, relatively to the grey-scale B-mode image” is being construed as meaning that the appearance of the aforementioned pixel of “said B-mode image”/“the B-mode image”/”the grey scale B-mode image” is modified such that the modified appearance (i.e., the pixel’s appearance after the modification thereof) is different than the unmodified modified appearance (i.e., the pixel’s appearance before the modification thereof).

The discussions above regarding claim 1 similarly apply to claim 16.

Regarding claim 2, it is unclear what is mean by “the distance of the tracking focal points along each tracking line” and “the distance of the tracking lines” because a distance per se is defined by two points (a starting point and an end point) but the aforementioned “distance[s]” are only recited relative to starting points (i.e., the claim does not define the end points to which the distances are respectively measured to); otherwise, from another point of view, the distances are only recited relative to end points  (i.e., the claim does not define starting points from which the distances are respective measured from). For example, does “the distance of the tracking focal points along each tracking line” refer to the distance from the tracking focal points along each tracking line to the shear wave excitation pulse (or some other endpoint)?
In accordance with compact prosecution practice (see MPEP 2173.06), “the distance of the tracking focal points along each tracking line” is being construed for purposes of applying prior art as referring to the distances (in the direction of the tracking focal points; e.g., the vertical direction in Fig. 1B) between adjacent tracking the distance of the tracking lines” is being construed for the purposes of applying prior art as referring to the distances (in the lateral direction; e.g., the horizontal direction in Fig. 1B) between adjacent tracking lines (e.g., the distance between T1 and T2; the distance between T2 and T3; the distance between T3 and T4).

Regarding claim 3, there is insufficient antecedent basis for “the pixels”. It is unclear what/which pixels the recitation of “the pixels” refers to. Does this refer to all the pixels of the B-mode image, or does this refer to a subset thereof (e.g., the “at least one pixel” recited in claim 1)?
Further, even if, for argument’s sake, “the pixels” had proper antecedent basis, there is still insufficient antecedent basis for the term “the appearance parameters of the pixels as a function of the velocity of the shear wave or of the calculated elasticity parameter” it is unclear what/which appearance parameters thereof does the recitation of “the appearance parameters of […]” refers to. The step “f)” of claim 1 implies that some arbitrary appearance parameter of the at least one pixel was changed/altered because the appearance of the at least one pixel was modified and this modification of the appearance of the at least one pixel can be characterized or quantified as a parameter (and change thereof). Does the recitation of “the appearance parameters of […]” refer to such change in parameter of appearance?
In accordance with compact prosecution practice (see MPEP 2173.06), “the pixels” is being construed for the purposes of applying prior art as referring to the “at least one pixel” recited in claim 1; further, claim 3 as a whole is being construed as further limiting step “f)” by further limiting the “function of at least one of the elasticity parameters determined for said regions” be a function of a velocity of the shear wave or a calculated elasticity parameter and by further limiting “modifying the appearance” to mean that the color level scale of the “at least one pixel” is modified to be different than that of the B-mode image prior to modification of the at least one pixel (e.g., different than grey scale).

Regarding claim 4, it is unclear what is meant by “wherein the color scale can be chosen as one of a monochromatic scale different as grey, and a polychromatic scale” because it is unclear whether the method requires one (or more) of the listed color scales to actually be chosen. In the case where the method does not require a choice to be made, it is not so clear to what extent claim 4 actually limits claim 3 since the rest of the claim appears to be limitations that are contingent on its respective color scale choice being made. For example, does claim 4 even limit claim 1 if no choice is made?
In accordance with compact prosecution practice (see MPEP 2173.06), claim 4 is being construed as not necessarily requiring a choice be made therefore does not require the contingent limitations (i.e., the limitations of claim 4 which are contingent on the choice made).

Regarding claim 9, there is insufficient antecedent basis for the term “the image of the region of interest representing the elasticity parameters in the different sub regions of it”. It is unclear what image this refers to because up to this point in the claim dependency chain, no such image was ever generated.
see MPEP 2173.06), this is being construed as referring to broadly any arbitrary elasticity image.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, are 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Honjo et al., US 2017/0156700 A1 (hereinafter “Honjo”).
Regarding claim 1, Honjo teaches a method for two-dimensional shear wave elastography imaging (¶ [0003]; further, see discussions below) comprising:
a) acquiring B-mode ultrasound images (B-mode image 20) of a target region in a body under examination (¶ [0042], [0081]);
b) selecting a region of interest (denoted by the outline of firmness image 50 in Fig. 13; ¶ [0144]; this region must have been selected somehow by some entity by virtue of existing even if it is a fixed selection relative to the B-mode image that is hardcoded in the programing of the processing circuitry 130) inside the said B-mode image (firmness image 50 is shown in Fig. 13 as being inside B-mode image 20);
push pulse 10, Fig. 2; ¶ [0056]-[0058]) focalized on an excitation region (illustrated in Fig. 2 as an oval in the narrow portions of push pulse 10 from which the shear wave 12 propagates);
d) measuring the displacements of a certain number of tracking focal points at different depths positions along each one of a predefined number of laterally staggered tracking lines (tracking pulse 11, scanning lines A-F, Fig. 2, ¶ [0057]) within the selected region of interest (“by performing an auto-correlation calculation on the reflected-wave data of the tracking pulse 11 transmitted multiple times with respect to each of the scanning lines A to F, the signal processing function 131 estimates a displacement at each of the sampling points” ¶ [0058]; further, see ¶ [0061], [0062], Fig. 3; since the displacements are utltimately used to characterize elasticity or viscosity of the medium in a 2D area, ¶ [0075], [0145], it is understood that displacements are also measured from tracking focal points at different depths to; e.g., see ¶ [0164], Fig. 18);
e) determining the elasticity parameters (viscosity, ¶ [0075]; Young’s modulus of elasticity, ¶ [0145]) of the regions between at least two of the said tracking focal points at the same depth and on at least two adjacent tracking lines as a function of the displacements of caused by the shear wave at the said tracking focal points (since the elasticity/viscosity is determined for a 2D area 21/50, Fig. 13, it is understood that the elasticity parameters are determined for region between at least two of the tracking focal points at the same depth on at least two adjacent tracking lines);
f) modifying the appearance of at least one pixel of the B-mode image inside the said regions relatively to the grey-scale B-mode image as a function of at least one of the elasticity parameters determined for the said regions (by overlapping the viscosity image 21 or the elasticity image 50 on the B-mode image 20, this effectively changes the appearance of the pixels of the B-mode corresponding to the portions of the B-mode image 20 that overlap with the viscosity image 21/elasticity image 50; see Fig. 13; ¶ [0144]-[0150]); and
 g) displaying the said at least one pixel having a modified appearance at the corresponding pixel of the B-mode image (see Fig. 13).

Regarding claim 2, since the viscosity/elasticity images (and pixels thereof) are generated from a spatial distribution of displacement measurements at the tracking focal points of the tracking lines as discussed above regarding claim 1, it is understood that the highest spatial resolution of the pixels of the viscosity/elasticity images is governed by the spatial resolution of its source data (the distance between the tracking points and the distance between the tracking lines).

Regarding claim 3, the appearance parameters of the pixels as a function of the velocity of the shear wave or of the calculated elasticity parameter is determined by a color level scale different from the grey scale used for displaying the image data in the B-mode image (¶ [0079]-[0082], Fig. 6; ¶ [0144]-[0150] and 13).

Claim 4, as discussed in the §112(b) rejection above, does not necessarily require that a choice of the color scale actual actually be made. Since a choice of the color scale is not required by the claim, the limitations that are contingent on each of the particular choices being made are not required. Therefore, Honjo reads on claim 4.

claim 8, the tracking focal points define a two dimensional grid of sub regions of the region of interest in which the sub regions have an extension in the direction perpendicular to the tracking lines which is a function of the distance between tracking lines and an extension in the direction of depth, i.e. in the direction of the tracking line which corresponds to the pitch along the tracking lines of the tracking focal points along the tracking line and in which when a number n of tracking point is considered for determining the elasticity parameters, the sub region delimited by the first and last tracking line and by the first and last tracking point along the tracking lines in the depth direction determines the area of the sub-region, the smallest sub-region being delimited laterally by two adjacent tracking lines and in the direction of depth, i.e. of the tracking lines by two adjacent tracking focal points (e.g., see Fig. 18 which illustrates a two spatial dimensional grid of sub regions corresponding to the tracking lines and the tracking focal points thereof).

Regarding claim 9, the B-mode image and the image of the region of interest representing the elasticity parameters in the different sub regions of it are blended in each sub-region of the region of interest as a function of the measurements at the two or more tracking focal points such that the image of the region of interest representing the elasticity parameters and having a different pixel appearance as the B-mode image is displayed overlapped to the B-mode image of the region of interest by applying a transparency factor (see Fig. 13,  ¶ [0143)-[0150]; it is noted that the claim does not specify the level or value of the “transparency factor”; when overlaying or overlapping images, there would inherently be a transparency factor because even opaque images can be characterized as having a transparency factor, i.e., total opaque = 0% transparency).

Regarding claim 10, the statistical reliability of the calculated velocity or of the elasticity parameter determined as a function of the measured shear wave effects at the different tracking points is determined for the elasticity parameter of each sub-region of the selected region of interest and the pixel appearance is modified in order to visualize also the reliability of the elasticity parameter determined for the corresponding sub- region (see Fig. 14, ¶ [0152]; “The propagation time period image 60 is an image in which mutually-the-same pixel value is assigned to such positions that have substantially the same propagation time periods as each other at the sampling points and serves as an index of reliability related to the acquired information about displacements. The reason is that, when the propagation time periods of the displacements are substantially uniform within an image, it is considered that the displacements propagate within the image in a stable manner, which means that the reliability of the acquired information about the displacements is high. On the contrary, when the propagation time periods of the displacements are not uniform within an image, it is considered that the displacements did not propagate due to a certain cause, which means that the reliability is low (there is a high possibility that an artifact has occurred).”)

Regarding claim 12, the elasticity or velocity parameter and the B-mode intensity values are visualized as a first image (21 or 50, and 30 of the upper left or upper right images respectively in Fig. 14) and the statistical reliability of elasticity or velocity 60 and 20 in the lower right image in Fig. 14) placed beside the first image.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Honjo.
Regarding claim 14, although Honjo does not teach that step f) comprises determining pixel appearance in the HSL (Hue, Saturation, Lightness) or the HSV (Hue, 
The ordinarily skilled artisan would have recognized the following regarding HSI:
HSI color space is based on the human visual system, and uses hue, saturation (Saturation or Chroma), and brightness (Intensity or Brightness) to describe colors. The HSI color space can be described by a conical space model. Using this cone model to describe the HIS color space is quite complicated, but it can clearly show the changes in hue, brightness and color saturation. Hue and saturation are commonly referred to as chroma, used to indicate the type and shade of color. Since human vision is much more sensitive to brightness than to color shades, in order to facilitate color processing and recognition, human visual systems often use HSI color space, which is more in line with human visual characteristics than RGB color space. A large number of algorithms can be conveniently used in the HSI color space in image processing and computer vision. They can be processed separately and are independent of each other. Therefore, the image analysis and processing workload can be greatly simplified in the HSI color space.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the pixel appears in HSI color .

Allowable Subject Matter
Claims 11, 13, are 15-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11: Within the context of ultrasound elasticity imaging/shear wave imaging, the prior art of record does not teach or reasonably suggest that the values of the B-mode image, the elasticity or velocity parameter and the statistical reliability of elasticity or velocity parameter are visualized as a single image by encoding such values in the HSL (Hue, Saturation, Lightness) or the HSV (Hue, Saturation, Value) or the HSI (Hue, Saturation, Intensity) color space.

Regarding claim 13: Within the context of ultrasound elasticity imaging/shear wave imaging, the prior art of record does not teach or reasonably suggest that the elasticity or velocity parameter and the B-mode intensity values of the first single image and the statistical reliability of elasticity or velocity parameter and the B-mode intensity of the second single image are mapped on two of the three coordinates of a color space Hue, Saturation, Lightness) or the HSV (Hue, Saturation, Value) or the HSI (Hue, Saturation, Intensity), while the third coordinate is set to a constant value.

Regarding claim 15, Within the context of ultrasound elasticity imaging/shear wave imaging, the prior art of record does not teach or reasonably suggest that the pixel appearance is set by encoding the B-mode intensity value into a first coordinate, the elasticity or velocity parameter into a second coordinate and a fixed value into a third coordinate of the color three space coordinates.

Regarding claim 16: The claim is substantially the same as claim 1 except that claim 16 further recites the appearance of the at least one pixel of the B-mode image is modified as function not just the elasticity parameter but also the statistical reliability.
While Honjo teaches modifying the pixel appearances as a function of either the elasticity parameter (e.g., see Fig. 14, upper right image) or the statistical reliability (e.g., see Fig. 14, lower right image), Honjo does not teach modifying the pixel appearance as a function of both the elasticity parameter but also the statistical reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793